08/25/2021



1                                                                                 Case Number: DA 20-0423




              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                 Case No. DA 20-0423
                                            )
    STATE OF MONTANA
                 Plaintiff and Appellee,
        vs.

    RICHARD EDWARD ADSIT, JR.,
                 Defendant and Appellant.


               ORDER GRANTING LEAVE TO FILE SUPPLEMENT
                       SENTENCING TRANSCRIPT


               On Appeal from the Montana Tenth Judicial District Court,
                     Cascade County, Cause No. DC-23-2018-07

          Upon consideration of the Appellant's Motion for Leave to File Supplement
    Sentencing Transcript and good cause appearing:
          IT IS HEREBY ORDERED that the Appellant is granted to leave to file the
    Sentencing Hearing Transcript as a supplement to the District Court record.


          DATED this         day of                     , 2021.




                                           Montana Supreme Court


                          Order Granting Motion for Extension - 1
 1
     cc:   Meghan Lulf Sutton, Attorney for Appellant
 2
           Montana Attorney General Office, Jonathan Krauss
 3         Heather Perry, Judith Basin County Attorney
           Tenth Judicial District Court, Judith Basin County
 4
           Hon. Jon A. Oldenburg
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


24

25

26

27

28




                                                                           Electronically signed by:
                          Order Granting Motion for Extension - 2                Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                August 25 2021